       Case 4:20-cv-00920-BRW-JJV Document 3 Filed 08/12/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BOBBY MCREYNOLDS                                                                        PLAINTIFF
ADC #088361

v.                                   4:20-cv-00920-BRW-JJV

RONALD CHISM, et al.                                                                DEFENDANTS

                                             ORDER

       Plaintiff Bobby McReynolds (“Plaintiff”), an inmate at the East Arkansas Regional Unit,

filed this action and an Application to Proceed Without Prepayment of Fees (“Application”) (Doc.

Nos. 1, 2.) After a thorough review of his litigative history, however, I deny his Application.

(Doc. No. 2.)

       The Prison Litigation Reform Act (“PLRA”) of 1996 enacted what is commonly referred

to as the “three strikes” provision, codified at 28 U.S.C. § 1915(g). Martin v. Shelton, 319 F.3d

1048, 1050 (8th Cir. 2003). It reads, in relevant part:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or appeal
       in a court of the United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted, unless the
       prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). I have determined that Plaintiff is a “three-striker” within the meaning of

the PLRA.1




1
 Plaintiff has had at least three 42 U.S.C. § 1983 cases dismissed for failure to state a claim upon
which relief may be granted: McReynolds v. Brown, 5:94cv00769-SMR (E.D. Ark.); McReynolds
v. May, 1:17cv00009-JLH (E.D. Ark.); McReynolds v. Harris, 5:18cv00107-JM (E.D. Ark.).

                                                 1
       Case 4:20-cv-00920-BRW-JJV Document 3 Filed 08/12/20 Page 2 of 3



       Plaintiff may still proceed in forma pauperis if he is in imminent danger of serious physical

injury. The United States Court of Appeals for the Eighth Circuit has explained that this exception

applies only if a threat of imminent danger exists at the time of the filing of the complaint. See

Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003); Ashley v. Dilworth, 147 F.3d 715, 717

(8th Cir. 1998). The imminent danger exception focuses on the risk that the conduct complained

of threatens continuing or future injury, not on whether the inmate deserves a remedy for past

misconduct. Martin, 319 F.3d at 1050.

       Plaintiff sued thirteen individuals he identifies as employed the Arkansas Department of

Corrections. (Doc. No. 1.) His complaints are related to Therapeutic Community (“T.C.”) through

Mental Health and the Parole Board and Plaintiff’s being unable to parole out. (Id. at 7-9.)

Plaintiff alleged retaliation and claims that the T.C. staff is cruel and failed to follow certain

policies. (Id. at 7, 11, .) He also alleged false disciplinaries. According to Plaintiff, “[a]ll he

wanted to do was do [his] program and go home.” (Id. at 22.) He seeks damages. (Id. at 23.)

       Plaintiff points out that he has been through a riot, exposed to Covid-19, electrocuted by a

ceiling light, “put in the max,” and that the staff at Tucker puts inmate lives in jeopardy by letting

inmates govern over the “wpus and hold sanction court.” (Id. at 7, 22.) The imminent danger

exception, however, “focuses on the risk that the conduct complained of threatens continuing or

future injury . . . .” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). Any references to

imminent danger through riot, exposure to Covid-19, and electrocution by a ceiling light do not

appear to relate to the conduct of which Plaintiff complains. To the extent Plaintiff claims staff at

the Tucker Unit put inmate lives in danger, Plaintiff is not housed at the Tucker Unit—he is in the

East Arkansas Regional Unit. Similarly, nothing in the record indicates that Plaintiff is “in the




                                                  2
       Case 4:20-cv-00920-BRW-JJV Document 3 Filed 08/12/20 Page 3 of 3



max” now, or how being “in the max” would place him at imminent risk of serious harm. Further,

the record otherwise does not indicate impending harm.

       IT IS THEREFORE ORDERED THAT:

       1.      Plaintiff’s Application to Proceed Without Prepayment of Fees and Affidavit (Doc.

No. 2) is DENIED.

       2.      Plaintiff must submit the statutory filing fee of $400.0 to the Clerk, noting the above

case style and number, within fourteen (14) days of the date of this Order if he wishes to proceed

with this action. Failure to do so will result in the dismissal of this action without prejudice.

       Dated this 12th day of August 2020.



                                                       ____________________________________
                                                       JOE J. VOLPE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
